NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50059

                Plaintiff-Appellee,             D.C. No. 3:14-cr-03594-BEN

 v.
                                                MEMORANDUM*
ERNESTO ERDING, a.k.a. Ernie,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges

      Ernesto Erding appeals from the district court’s judgment and challenges the

151-month sentence imposed following his guilty-plea conviction for conspiracy to

distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Erding contends that his sentence is substantively unreasonable. The district

court did not abuse its discretion when it imposed Erding’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Erding’s aggravated role in the

methamphetamine operation and the need to avoid sentencing disparities. See

Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    17-50059